DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                        BOBBY F. YOUNG,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-125



                        September 1, 2021

Appeal from the Circuit Court for Charlotte County; Donald H.
Mason, Judge.

Howard L. Dimmig, II, Public Defender, and Richard P. Albertine,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Bobby F. Young appeals the revocation of his probation and

resulting sentence of 243.5 months in prison for the underlying
crime of possession of a controlled substance. We affirm the

revocation and resulting sentence without further comment.

However, we remand for the correction of a scrivener's error in the

revocation order. Although the trial court orally found that Mr.

Young had violated conditions one and five of his probation, the

revocation order indicates that Mr. Young violated conditions one,

two, three, five, nine, and ten. A written order of revocation of

probation must conform with the trial court's oral pronouncement.

See Williams v. State, 764 So. 2d 757, 758 (Fla. 2d DCA 2000).

Accordingly, we remand with directions that the order of revocation

be corrected to conform to the trial court's oral pronouncement.

     Affirmed and remanded for correction of scrivener's error.


MORRIS, C.J., and SILBERMAN and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2